Case 2:19-cv-11896-TGB-SDD ECF No. 4 filed 09/04/19   PageID.12   Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


HOWARD COHAN,                                 2:19-CV-11896-TGB

                Plaintiff,

                                                      ORDER
     vs.

WHOLE     FOODS              MARKET      HONORABLE TERRENCE G.
GROUP, INC.,                                    BERG

                Defendant.



                    ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED with prejudice.

     IT IS SO ORDERED.

     DATED this 4th day of September, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
